Citation Nr: 1339225	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-44 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1971 to October 1995.  He died in January 2008; the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg RO.  In June 2011, the Board remanded the matter for additional development.  

Claims for service connection for a right eye disorder and entitlement to an increased rating for bladder dysfunction, for the purpose of accrued benefits, were referred to the RO in the June 2011 remand.  Instead of adjudicating these accrued benefits claims under 38 U.S.C.A. § 5121, the RO "sent an email to reopen" a "5/22/07 Remand" by the Board.  See Notation made by the RO on Remand dated June 22, 2011.  However, there is no active claim on the basis that the surviving spouse may be properly substituted as the appellant, which may be applicable in claims pending at the time of a Veteran's death.  In this regard, shortly after the Veteran's death, the law was amended to allow for an eligible person to file a request to be substituted as the appellant for the purposes of processing a claim to its completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  This change allowing substitution is only applicable in cases involving a claimant who died on or after October 10, 2008.  Since the Veteran in this case died in January 2008, substitution is not available.  This is not a case where the appellant has been substituted for the purposes of processing the Veteran's prior claims to completion.  Rather, this is a claim for accrued benefits under 38 U.S.C.A. § 5121.  Therefore, these claims for accrued benefits are again referred to the RO for appropriate action.  

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, another remand is required in this case.  The record reflects that the Veteran died in January 2008.  The death certificate lists his causes of death as respiratory failure, urinary tract infection, and small bowel obstruction, with the underlying cause of death being pancreatic cancer.  A February 2008 statement from William B. Grow, M.D., a physician who provided treatment to the Veteran, indicated that the Veteran had metastatic pancreatic cancer in conjunction with follicular lymphoma.  Dr. Grow indicated that both diagnoses were considered contributory with regard to the cause of the Veteran's death, although he did not provide any rationale for his opinion as to why he believed that follicular lymphoma contributed to cause the Veteran's death.  On remand, an opinion should be obtained as to whether the Veteran's non-Hodgkin's lymphoma caused or contributed to cause his death.

In addition, in his opinion Dr. Grow indicated that during service the Veteran had significant exposures to torpedoes and their propellant known as Otto fuel.  He stated that: "While one cannot say whether or not this was truly causative, there is known association between these sources of exposures and malignancy."  Because the phrasing of Dr. Grow's opinion is speculative, an opinion from a VA examiner should be obtained as to whether the Veteran's pancreatic cancer and non-Hodgkin's lymphoma were related to any in-service exposure to Otto fuel.  

Thereafter, if the evidence supports a finding that the Veteran's non-Hodgkin's lymphoma was a principal or contributory cause of his death but was not related to any in-service exposure to Otto fuel, the claim should again be forwarded to the Under Secretary for Benefits, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA oncologist to review the Veteran's claims folder.  The oncologist should provide an opinion on the following:

(a)  Is it at least as likely as not (50% or greater probability) that the Veteran's non-Hodgkin's lymphoma and/or pancreatic cancer had its clinical onset during his active service or was related to any in-service disease, event, or injury, including exposure to Otto fuel?

(b) Is it at least as likely as not (50% or greater probability) that the Veteran's non-Hodgkin's lymphoma  was the immediate or underlying cause of his death?

(c)  Is it at least as likely as not (50% or greater probability) that the Veteran's non-Hodgkin's lymphoma  contributed substantially or materially to cause his death, combined to cause, and/or aided or lent assistance to the production of death?

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  Thereafter, if the evidence of record supports a finding that the Veteran's non-Hodgkin's lymphoma was a principal or contributory cause of his death but was not related to any in-service exposure to Otto fuel, forward the claim to the Under Secretary for Benefits for review pursuant to 38 C.F.R. § 3.311(c).  In particular, an opinion should be obtained as to whether the Veteran's non-Hodgkin's lymphoma resulted from his exposure to ionizing radiation in service.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the appellant's claim on appeal.  If the claim remains denied, provide the appellant with a supplemental statement of the case, and after she has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).




